Title: To Benjamin Franklin from Alexandre Pochard, 11 October 1776
From: Pochard, Alexandre
To: Franklin, Benjamin


Monsieur,
Montreal Le 11 8bre. 1776.
  Cette Lettre ne vous parviendra que lorsque des tems plus calmes et plus heureux auront ramené a paix en Canada, et ouvert une communication libre de cette province aux vôtres. J’espere et je souhaitte encore plus que cette communication soit le fruit de vos genereux efforts pour le maintien de la liberté; actuellement on ne prononce ici ce nom qu’avec horreur. Tout le monde les prêtres, et quelques gentillâtres à la tête se prosterne lâchement devant l’Idole de la tyrannie. Le peu d’honnêtes-gens qui soupirent pour le retour de vos troupes sont persecutés. L’Imprimeur M. Mesplet, ses ouvriers et moi avons ressenti les coups de la vengeance des Suppôts du Roi. On nous a trainé en prison comme des coupables, on nous y a retenu 26 jours sans nous interroger, pendant ce tems L’Imprimerie et nos effets ont été a la Disposition d’une soldatesque qui ne cherche qu’à piller, et a la discretion de la justice de Sa Majesté, qui ne differe de l’injustice que par le nom.
  M. Mesplet S’est consolé des ses malheurs dans la vue que le Corps respectable qui l’a engagé dans ces embarras saura quelque jour le dédommager des pertes quil a faittes. Je ne demande pour la reparation des torts que jai endurés en mon particulier que la Continuation de vos bontés pour mon ami. Si vous croyez Monsieur que ma bonne volonté et mes malheurs soient quelque chose qui meritent l’attention du Congrès que cette attention se tourne sur cet ami; on fera mon bonheur en concourant au sien.
  Les troubles m’obligent de quitter L’amerique, je vais hyverner à Londres ou j’ai quelque raison d’Interêt à dêmeler. Je laisse entre les mains de M. Mesplet une traduction du Sens commun, et une lettre sur les affaires du tems de ma façon. Ces productions ressemblent à ces enfans des hébreux que leurs parens cachoient avec soin pour les soustraire aux fureurs du tyran de l’Egipte. J’ai dépensé l’encre pour votre parti, j’aurais versé mon sang si je l’avois cru necessaire au succès des enfans de la vertu et de la Liberté.
  Puisse-je à mon retour vous retrouver paisibles et triomphans. Puisse-je travailler de concert avec M. Mesplet à persuader au Canadiens que leurs vainqueurs sont leurs plus grands amis. Jouissez M., d’une sante egale à vos vertus la posterité placera votre nom a côte [de] ceux des Pompée des Brutus et des Catons. Je suis avec respect Monsieur Votre tres humble tres obéissant serviteur
Pochard
 
Addressed: To / Dr. frankelin, / Philadelphia
